In a contested probate proceeding, objectant (1) appeals from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated June 2,1983, which set aside a jury verdict that the deceased did not understand the contents of his last will and testament as being against the weight of the evidence, and (2) purportedly appeals from the granting at trial of proponent’s motions for judgment as a matter of law on the issues of decedent’s capacity, fraud, and undue influence, and proponent purportedly appeals from the denial of her motion at trial for judgment as a matter of law on the issue of whether decedent understood the contents of his will. H Appeal by objectant, insofar as it seeks review of the Surrogate’s trial rulings, and appeal by proponent dismissed, without costs or disbursements. H Order affirmed, without costs or disbursements. H For reasons set forth in the decision of Surrogate Laurino, dated May 18, 1983, we affirm the determination to set aside, as against the weight of the evidence, the verdict that the decedent did not understand the contents of his last will and testament. 11 The remainder of objectant’s appeal and proponent’s cross appeal seek review of the court’s rulings at trial. No appeal lies from a trial ruling (CPLR 5512, subd [a]). Since no decree or order has been entered on those trial rulings, they are not reviewable (CPLR 5501, subd [a]). We note that if we were not dismissing said appeals, we would have found that the remaining issues raised by objectant and the issue raised by proponent are without merit. Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.